It gives me great 
pleasure, Madam, to extend to you the felicitations of 
my Government and our people, and my own 
congratulations, on your well-deserved election to the 
presidency of the General Assembly. My delegation 
stands ready to extend to you its fullest cooperation, 
not only as a member of your Bureau, but as a close 
friend of Bahrain as well. Your predecessor, Mr. Jan 
Eliasson, has left an indelible impression on the United 
Nations. Under his leadership, we were able to carry 
out a substantial part of the package of reforms 
mandated by the largest gathering of world leaders, as 
set out in the 2005 World Summit Outcome 
(resolution 60/1). 
 Last year, our leaders met to commemorate 60 
years of the United Nations. That meeting gave all of 
us renewed hopes for peace, growth, progress and the 
pre-eminence of the rights of all peoples. Those hopes 
remain, even in the face of continuing threats to the 
peace and security of mankind posed by terrorism and 
the proliferation of nuclear weapons; even in the face 
of grinding poverty and financial uncertainty; even in 
the face of intolerance and misunderstanding; and, 
certainly, in the face of the fast-changing nature of our 
world.  
 Those hopes remain because the spirit of 
cooperation and community, which lies at the very 
heart of our Charter, lives on. Cooperation remains the 
key to reaching the goals set by our Charter. 
Cooperation, according to a twentieth-century 
philosopher, is the only thing that will redeem 
mankind. 
 It is in that spirit that the Philippines welcomes 
and supports the continued work of the Middle East 
Quartet and its call this week for greater progress 
towards a just and comprehensive peace. We strongly 
support the Road Map to peace and maintain our hopes 
for the realization of the vision of two democratic 
States, Israel and Palestine, living side by side in peace 
and security. 
 Together with the other members of the 
Association of Southeast Asian Nations (ASEAN), we 
were gravely concerned over the deteriorating situation 
and the escalation of violence in the Middle East, 
particularly the disproportionate, indiscriminate and 
excessive use of force in Lebanon. The United Nations 
peacekeeping operation now under way in Lebanon 
renews our hope for peace and offers a great 
opportunity for the United Nations to demonstrate its 
relevance and its impact on the world stage. 
 Our own quest for peace in the Philippines is 
boldly moving forward, thanks to the support and 
cooperation of key members of the Organization of the 
Islamic Conference and other members of the 
international community. 
 Our own experience as a country is convincing 
proof of the efficacy of collective action in fighting 
terrorism. Working closely with our neighbours and 
others, we are ridding our country of terrorists. The 
recent adoption of the United Nations Global Counter-
Terrorism Strategy (resolution 60/288) will help to 
strike another blow against terrorists. I commend the 
Permanent Representatives of Spain and Singapore for 
having successfully steered the negotiations on the 
Strategy.  
 One of the anchors of the Strategy is an initiative 
that is a primary concern of my country: the promotion 
of interfaith dialogue and cooperation. In pursuit of 
that initiative, the Philippines organized and chaired 
two key meetings held yesterday here at the United 
Nations: the First Ministerial Meeting on Interfaith 
Dialogue and Cooperation for Peace and the High-level 
Conference on Interfaith Cooperation for Peace. As 
founder and current Chair of the Tripartite Forum on 
Interfaith Cooperation for Peace — a new movement of 
Governments, United Nations agencies and religious 
non-governmental organizations accredited to the 
United Nations — the Philippines will initiate the 
holding of another high-level tripartite conference, this 
time to focus on the issue of small arms and light 
weapons.  
 In addition, the Philippines announced last week, 
at the Summit of the Non-Aligned Movement, that we 
will organize and convene a special ministerial meeting 
on interfaith dialogue and cooperation for peace in the 
city of Davao, in southern Philippines. Meanwhile, I 
commend Spain and Turkey for their new initiative on 
the Alliance of Civilizations. I believe that it will 
 
 
27 06-53323 
 
complement and reinforce, in a mutually inclusive 
manner, the Philippine initiative on interfaith dialogue 
and cooperation for peace. 
 We have barely nine years left to achieve the 
Millennium Development Goal (MDG), set by our 
leaders, of cutting poverty in half by 2015. That target 
could remain a mere vision if no effective mechanism 
for resource mobilization is found. It is in that context 
that the Philippine initiative on debt for equity in MDG 
projects was launched last year; I thank the Group of 
77 and China for its support. This initiative does not 
call for debt cancellation, a debt moratorium or debt 
reduction; it merely calls for the use of part of the 
payments from the debt stock of low- and medium-
income developing countries not eligible under the 
Heavily Indebted Poor Countries Debt Initiative as 
equity for creditors in MDG projects in areas such as 
infrastructure, education, employment and health. 
 Multilateral cooperation in the field of energy 
security continues to grow in importance. Alternative 
sources of energy have to be developed. My delegation 
recommends that the Secretary-General appoint a 
group of eminent persons to look into this matter. The 
output of such a group should be the subject of a high-
level dialogue before the current session ends.  
 One of the historic achievements of the sixtieth 
session of the General Assembly was the decision to 
establish the Central Emergency Response Fund for the 
rapid deployment of relief and assistance to countries 
stricken by natural disasters. The Philippines ranks 
third globally in terms of the number of people 
exposed to earthquakes and tropical cyclones annually. 
For that reason, the Philippines calls on all nations to 
support the Fund. We also call for enhanced 
cooperation aimed at effective responses to natural 
disasters. 
 International migration and development was the 
subject of last week’s High-level Dialogue. That is an 
issue that is close to our hearts. Approximately one 
tenth of the population of the Philippines lives 
overseas. We are the largest supplier of seafarers, and 
our land-based workers can be found in practically all 
parts of the world.  
 Bearing that in mind, the Philippines joined the 
call for the creation of an informal global forum on 
migration and development as an outcome of the High-
level Dialogue, provisionally outside the umbrella of 
the United Nations, to enable the international 
community to continue the dialogue on important 
issues relating to migration. My delegation invites 
Member States to accede to the International 
Convention on the Protection of the Rights of All 
Migrant Workers and Members of Their Families in 
order to demonstrate and reaffirm the universality of 
human rights.  
 For my country and its people, human rights and 
the sanctity of the life of the individual are of 
paramount value. For my Government, the protection 
of human life is a sacred commitment. Last week, the 
Philippines renewed that commitment through the 
signing of the Second Optional Protocol to the 
International Covenant on Civil and Political Rights. 
 Enshrined in our constitution is powerful 
language against the death penalty. Three months ago, 
President Arroyo gave that constitutional mandate 
further expression when she signed into law Republic 
Act 9346, which removed the death penalty from our 
statute books. 
 Such is the value that we assign to life that, in our 
constitution, we are bound to protect the life of the 
unborn child. Through the signing of the Second 
Optional Protocol, the Philippine Government re-
emphasized its unrelenting commitment to 
strengthening the protection of human rights. 
 I should like to take this opportunity to express 
the profound appreciation of the Philippines and of 
ASEAN to the outgoing Secretary-General, Kofi 
Annan, for his dedicated and tireless service to the 
United Nations. He leaves behind a more invigorated 
and dynamic Organization, a legacy of reform with 
new and needed institutions such as the Human Rights 
Council and the Peacebuilding Commission, and an 
eloquent recommitment on the part of the United 
Nations and its membership to alleviating the plight of 
the less fortunate through the articulation of the 
Millennium Development Goals.  
 The Philippines is particularly appreciative of 
Secretary-General Kofi Annan’s support and 
cooperation during our recent term as a Security 
Council member during the biennium 2004-2005 and 
for his steadfast support for the Philippines interfaith 
dialogue initiative. 
 Two world wars ago, Mr. Woodrow Wilson, an 
advocate of a global organization, defined power in 
terms that are still relevant today. He said: “Power 
  
 
06-53323 28 
 
consists in one’s capacity to link his will with the 
purpose of others, to lead by reason and a gift of 
cooperation”. The drafters of our Charter and the 
challenges of the present provide us with the reason. 
We must now find within ourselves, as nations and as 
peoples, the gift of cooperation. 